 520DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Notify the Regional Director, in writing, within 20 days from date of receiptof this Intermediate Report and Recommended Order, what steps Respondent hastaken to comply herewith .88In the event thisRecommendedOrder is adopted by the Board, this provision shallbe modified to read: "Notify the Regional Director for the First Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL NOT by speeches or publications of any kind threaten to close ormove the plant,eliminate existingemployee benefits, deprive employees ofovertimeworkas consequencesof United Steelworkers of America, AFL-CIO,or any otherunionsecuring rights of representation at this plant.WE WILL NOT post or distribute company notices referring to serious harmas a consequence of union representation.WE WILL NOT interrogate employees concerning statements given to agentsof the National LaborRelations Board.WE WILL NOT in any like manner interfere with employees' rights under theNational LaborRelationsAct, as amended.SURPRENANT MFG CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, Tele-phone No. Lafayette 3-8100, if they have any question concerning this notice orcompliance with its provisions.Standard Oil Company of California,Western Operations, Inc.andInternationalUnion of Petroleum Workers,AFL-CIO.Case No. 21-CA-5045-1. September 11, 1963DECISION AND ORDEROn May 17, 1963, Trial Examiner Martin S. Bennett issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel and the Charging Party filed exceptions tothe Intermediate Report and supporting briefs.The Respondentfiled a brief in support of the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Leedom and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.144 NLRB No. 61. STANDARD OIL CO. OF CALIF., WESTERN OPERATIONS, INC. 521The rulings are hereby affirmed.The Board has considered the In-termediate Report, and the entire record in this case, including theexceptions and the briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner with the followingmodification.We agree with the Trial Examiner that Respondent did not violateSection 8(a) (5) when it discontinued the checkoff of dues after thecontract between the parties, which contained a checkoff clause, hadexpired.In doing so, we deem it unnecessary to pass upon the TrialExaminer's conclusion that, under theBethlehem Steeldecision,' Re-spondent could lawfully abandon checking off dues regardless ofwhat;ler the checkoff clause was limited to the term of the contract.Article III of the agreement between Respondent and the Unionrecites that "Employeescovered by thi.s Agreement mayauthorize theCompany in writing on a suitable form to deduct the regular monthlydues of the Union from their wages and remit same to the. Bakers fie]dOffices of the Union not later than one month after the end of thepayroll period in which the deduction is made." [Emphasis sup-plied.]As in theBethlehein Steelcase,2 the italicized language clearlylinksRespondent's checkoff obligation to the period the contractremained in force.Accordingly, we need not decide in this proceed-ing whether the obligation to deduct clues under a checkoff clausewould cease with the expiration of the agreement where the existenceof the clause was not specifically tied to the term of the agreement.[The Board dismissed the complaint.]IBethlehem Steel Company(Shapbuilding Division),136 NLRB 1500.2IndustrialUnion of Marineand ShvpbuildingWorkers of Ameiiea, AFL-CIO (Bethle-hem Steel Co,Shipbuilding Division)v.N L R.B ,enfd in this respect 320 F 2d615 (CA. 3).INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis case was heard before Trial Examiner Martin S. Bennett, at Los Angeles,California, on March 26, 1963.The complaint 1 alleges that on and after October 5,1962, Respondent, Standard Oil Company of California, Western Operations, Inc.,had engaged in unfair labor practices within the meaning of Section 8(a)(5) and(1) of the National Labor Relations Act, by unilaterally refusing to check off uniondues subsequent to the termination of a collective-bargaining agreement containinga dues checkoff clause between Respondent and International Union of PetroleumWorkers, AFL-CIO, herein called the Union.Briefs have been submitted by allparties.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:I Issued February 11, 1963, and based upon charges filed November 2 and 15, 1962, andFebruary 5, 1963.Pursuant to unopposed motion by the General Counsel, the transciiptof testimony is ordered corrected as follows:Page 11, line 8, insert "one on August 29th and" after "9th"; page 13. line 11,change "October 30th" to "August 30th" ; page 37, line 9, insert "the Company"after "didn't". 522DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTStandard Oil Company of California, Western Operations, Inc., is a Delawarecorporation which is engaged in California in the production, refining, sale, anddistribution of petroleum products. It annually ships such products valued in ex-cess of $1,000,000 directly to points outside the State of California. I find that theoperations of Respondent affect commerce within the meaning of Section 2(6) and(7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDInternationalUnion ofPetroleumWorkers, AFL-CIO, is alabor organizationwithin the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The issueOn January 19, 1961, Respondent and the Union entered into a collective-bargaining agreement covering certain California operations of Respondent.TheUnion subsequently brought about a termination of this agreement.Two exten-sions of the agreement were agreed upon and the contract ultimately terminated onOctober 5, 1962.The General Counsel attacks the conduct of Respondent in notify-ing the Union on October 3 that Respondent would no longer honor a dues checkoffclause subsequent to the termination of the contract, and by, on October 5, 1962,discontinuing the checkoff of such dues.B. Appropriate unit and majority representation thereinThe complaint alleges, Respondent's answer admits, and I find that the unit de-scribed below is a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act, and that Respondent at all times mate-rial herein has been and now is the representative of the employees in said unitwithin the meaning of Section 9(a) of the Act.The unit is:All employees on the classified payroll of the Company for whom the Unionwas certified as the collective bargaining representative in proceedings beforethe National Labor Relations Board in the following entitled cases:Case No.21-R-3059, Case No. 21-R-3107, Case No. 20-RC-164, Case No. 20-RC-275.Motor Transport Department employees in California excluding those in theSan Francisco and Sacramento Sales Districts and all office and clericalemployees.Field employees in California in the Purchase and Stores Department (ex-cluding those in the Refineries), Pipe Line Department, Producing Department(including those in operations conducted by the Natural Gasoline Departmentat date of National Labor Relations Board proceedings in [Case No. 21-R-3006] ), and Field Clerks in these departments.C. Sequence of eventsRespondent and the Union entered into the above-described contract on Janu-ary 19, 1961, for a 1-year term covering the employees in the unit described above.Article III thereof provided as follows:ART III.-Voluntary Payroll Deduction of Union DuesEmployees covered by this Agreement may authorize the Company in writingon a suitable form to deduct the regular monthly dues of the Union from theirwages andremit sameto the Bakersfield Offices of the Union not later thanone month after the end of the payroll period in which the deduction is made.Employees may at any time revoke such authorization by giving the Companywritten notice on a suitable form, a copy of which will be sent to the Union.It is conceded that over 1,700 of the employees in this unit had authorized duesdeductions in accordance with article III.The record does not disclose the numberof those in the unit.Each signatory signed a form which authorized Respondent todeduct monthly dues "until further notice from me" and provided that said authoriza-tion would remain in effect until canceled.In November 1961, the Union served Respondent with notice that it desired toamend and modify 12 articles of the contract, including article III, above, as well as 2schedules.Meetings on these proposed changes commenced in March 1962. The STANDARD OIL CO. OF CALIF., WESTERN OPERATIONS, INC. 523proposals would have replaced the existing open shop and dues checkoff with anagency shop.At the first meeting in March, the agency shop request of the Unionwas discussed but not agreed to by Respondent.This difference of opinion persistedthroughout the ensuing meetings although at most of them there was no discussionof the existing dues checkoff plan.In June, a tentative agreement was reached but was rejected by the union member-ship.Turning to the crucial meetings which are stressed herein by the GeneralCounsel, it is to be noted that the contract was due to terminate on August 5 andthat this was taken up by the parties on August 3. This original termination dateisnot in dispute. In a discussion of the imminent expiration of the contract, FredMaguire of Respondent's labor relations department informed the union negotiatorsthat when the contract terminated, Respondent would cease the deduction of uniondues.The Union proposed a 1-week extension, but Respondent sought a 30-dayextension.The contract was then extended by agreement for 30 calendar daysbeyond August 5.At meetings on August 9 and 29, there was no mention of the dues checkoff. TheAugust 30 meeting was attended for the first time by Commissioner of ConciliationDunmire.Again, a company representative, either Maguire or E. C. Purtell ofRespondent's motor transport department, stated that dues deductions would be ter-minated at such time as the contract ended.A Commissioner Dunmire's request,the parties agreed to extend the contract through October 4, 1962.The parties met again on October 2.According to International RepresentativeEdward Farmer of the Union, the subject of dues checkoff was not raised. Chair-man Milford Jones of the Union's negotiating team testified that he asked whichprovisions of the contract would remain in effect after the contract terminated andthe employer representatives replied, without objection, that they would be in a posi-tion to respond to this on the following day.On October 3 the Union notified Respondent that it was unwilling to extend thecontract further because, as Farmer testified, "negotiations had been declared at anend by the Federal mediator." Jones then asked which contract provisions wouldbe honored by Respondent after the contract terminated.Maguire replied thatthe contract provisions would be generally followed with two exceptions: (1) Re-spondent would not follow the final portion of the grievance procedure which pro-vided for arbitration, and (2) the dues checkoff would be discontinued.2Respondent did offer again to extend the contract for another 30 days but theUnion refused for the reason, as Farmer testified, that "no progress was beingmade in contract negotiations." Indeed, according to Farmer, Commissioner Dun-mire had "declared'." that the parties had reached an "impasse." Purtell in behalfofRespondent further announced that Respondent would continue to recognizeand bargain with the Union so long as it represented a majority of the employeesin the appropriate unit.The record indicates that recognition has never been with-drawn. Indeed, on January 22, 1963, the parties entered into a new contract con-taining a similar dues checkoff clause which was ratified by the union membershipon January 29, 1963, and is presumably now in effect.D. Analysis and conclusions(1) The parties have focused attention upon the Board's decision inBethlehemSteel Company (Shipbuilding Division),136 NLRB 1500 (Supplemental Decisionand Order).They variously derive support from the language therein.The conduct of the employer in that case was closely parallel to that of Respond-ent herein-so much so that one may speculate that this Respondent patterned itsconduct upon that decision.The issue there, as here, was whether an employerviolates Section 8(a) (5) by refusing to honor certain language in a contract after itsexpiration.The Board inBethlehemnoted thatunion-security and dues checkoffclauses were terms and conditions of employment, as were such matters as preferen-tial seniority for union stewards, and therefore all were mandatory subjects for col-lective bargaining.Nevertheless, it distinguisheda union-security and dues checkoffprovision and stated as follows:Similar considerations prevail with respect to Respondent's refusal to continueto check off dues after the end of the contracts.The checkoff provisions inRespondent's contracts with the Union implemented the union-security pro-visions.The Union's right to such checkoffs in its favor, like its right to theimposition of union security, wascreated by the contracts and became a con-2issue is raised herein as to (1) 524DECISIONSOF NATIONALLABOR RELATIONS BOARDtractual right which continued to exist so long as the contracts remained in force.The very language of the contracts links Respondent's checkoff obligation to theUnion with the duration of the contracts.Thus, they read: ". . . the Companywill, beginning the month in which this Agreementis signedand so long as thisAgreementshall remainin effect, deduct from the pay of such Employee eachmonth ... his periodic Union dues for that month."Consequently, when thecontracts terminated, the Respondent was free of its checkoff obligations to theUnion. [Emphasis supplied.]The General Counsel and the Union stress that portion of the foregoing whichnotes that the contract itself provided that the dues checkoff would remain in effectso long asthe contract remained in force.Therefore, they argue that in the absenceof such a provision in the contract under consideration herein, a vital factor ismissing and different considerations apply.Respondent, on the other hand, relies on the basic distinction made by the BoardinBethlehem, viz, that this was a right created by the contract,and I am convincedthat this is both the logicalposition as well asthe position which is compelled byadherence toBethlehem.The fact is that in making this distinction inBethlehem,the Board perforce relied on the distinctive treatment given union security underthe Act.As elsewhere stated inBethlehem,"The acquisition and maintenance ofunion membership cannot be made a condition of employment except under a con-tract which conforms to the [union-shop] proviso of Section 8(a)(3) . . .How-ever, upon the termination of a union-security contract, the union-security provisionsbecome inoperative and no justification remains for either party to the contractthereafter to imposeunionsecurity requirements."The simple answer is that it is the language of the Act which perforce led theBoard to make the distinction it did inBethlehem.True, it there referred to"The very language of the contract," but this, I believe, was in the nature of abuttressing argument.If the statutory language controls, it controls irrespective ofinclusion or exclusion in the contract of the reference to the contract which is reliedupon by the General Counsel and the Union. I find, therefore, that under theaegis of theBethlehemdecision, Respondent was entitled to do precisely what it did,viz, to abandon this portion of the contract after the contract expired.(2)A second cogent consideration is presented by Respondent. It points outthat it did bargain with the Union for many months and that one of the issues wasthe Union's demand for an agency shop which Respondent refused to accept.Whenboth 30-day contract extensions were made, Respondent informed the Union that ittook the position, and would adhere to it, that the dues checkoff clauses would becontinued only so long as there was a contract.The Union was clearly on noticeof what Respondent proposed to do.The record warrants the finding, as Respondent contends, that an impasse wasreached.Farmer conceded that the Union on October 3 was unwilling to extendthe contract further because negotiations had been declared at an end by Com-missionerDunmire, and further, that "no progress was being made in contractnegotiations."When asked if the parties had "reached an impasse," he replied,"The Federal mediator had so declared."Respondent points to well-established authority that when an impasse is reachedin negotiations, and the bona fides of Respondent in these negotiations is not other-wise attacked, an employer may effect unilateral changes or make unilateral offersto the extent of his last offer to the Union so long as no greater inducement isoffered to the employees.N.L R.B. v. U.S. Sonics Corp.,312 F. 2d 610 (C.A. 1).Respondent argues that it is not required to grant to the Union what it offered,namely, a dues checkoff clause conditioned upon an accompanying contract, whentheUnion flatly rejected this condition.Respondent contends, and I agree, thatin the presence of an impasse, Respondent did no more than to act within the termsof its offer to the Union, that is, a checkoff with a contract or no checkoff withouta contract.Inasmuch as the Act imposes upon both parties the obligation to bar-gain collectively for a contract and sign it if agreement is reached, it can hardly becontended that Respondent, having complied with the mandate of Section 8(d), hasdemonstrated any hostility to the objectives of the Act; indeed, a contrary inferenceiswarranted.(3) It is further contended that Respondent has not bargained collectively ingood faith because it has acted in derogation of the unrevoked dues checkoffauthorizations of employees in the unit.3This, I believe, amounts to putting the'It is not contended that dues deduction authorizations had been signed by all in theunitSince this checkoff was permissive rather than mandatory in this large unit, it is alogical inference that all had not executed them. STANDARD OIL CO. OF CALIF., WESTERN OPERATIONS,INC.525cart before the horse.The Union has bargaining rights because it has been sodesignated by the employees in the unit.On the other hand, Congress, in an effortto protect employees against unwarranted or improper usurpation of their wages,has seen fit to restrict dues checkoffs to cases where they have been duly authorizedin writing by the employees.Section 302 of the Act, aptly entitled "Restrictions on Payments to EmployeeRepresentatives" flatly forbids,interalia,any employer to pay, and any labor or-ganization to accept, any moneys, with certain exceptions.One of these exceptionsis "with respect to money deducted from the wages of employees in payment ofmembership dues in a labor organization."Following immediately is a provisowhich states:... Provided,That the employer has received from each employee, on whoseaccount such deductions are made, a written assignment which shall not beirrevocable for a period of more than one year, or beyond the termination dateof the applicable collective agreement, whichever occurs sooner; ... .This certainly indicates an effort to protect the employees against dues checkoffsfor periods of undue length. Indeed, it flatly makes all checkoffs revocable nolater than the time a contract ends. In brief, this section which has been placedin the Act to protect the employee does not lend itself to transposition into a rightinherent in the bargaining representative.(4)Another factor herein warrants consideration.The checkoff clause in thiscontract is not compulsory but is rather a permissive one.Precisely, it is applicableonly to those in the bargaining unit who have signed dues checkoff authorizationsand has no force or application whatsoever with respect to those who have refusedto sign.Is this then a condition of employment in the commonly recognized sense of theterm which is applicable to all in the unit?While a union shop and compulsorydues checkoff is a condition of employment, and hence a subject for mandatorybargaining, even that, under theBethlehemdecision, does not survive the expira-tion of a contract. It would seem that this much milder and purely permissiveform of legal union assistance would have far less vitality and may very well notconstitute a condition of employment concerning which mandatory bargaining maybe compelled.In view of all the foregoing considerations, and particularly in view of the con-trolling logic and application of theBethlehemdecision,supra,I find that Respond-ent has not refused to bargain in good faith within the meaning of Section 8(a) (5)of the Act. Indeed, in its March 1963 brief, p 25, to the Court of Appeals for theThird Circuit in theBethlehemcase, the Board distinguished ". . . union shop clauses,which are controlled by the express terms of the proviso to Section 8(a)(3) andthus, unlike seniority provisions, may not lawfully be continued after the termina-tion date of the underlying agreement "Bethlehem Steel Co. v. N.L.R.B.,Nos.14052 and 14102? I shall accordingly recommend that the complaint be dismissedin its entirety.CONCLUSIONS OF LAW1.The operations of Respondent,StandardOil Companyof California,WesternOperations,Inc., affect commerce within the meaning of Section 2(6) and (7) ofthe Act.2. International Union of Petroleum Workers,AFL-CIO,is a labor organizationwithin the meaning of Section2(5) of the Act.3.Respondent has not engaged in unfair labor practices within the meaning ofSection 8(a) (5) and(1) of the Act.RECOMMENDATIONSIn view ofthe foregoing findings of fact and conclusions of law, it is recommendedthat the complaint be dismissed in its entirety.'This of course is consistent with long established doctrine that a union-security ormaintenance-of-membership clause cannot support discharges of employees who have re-si;ned in a period of hiatus between two contracts.International Union, United Auto-mobile,Aerospace, Agricultural Implement Workers of America (UAWV), AFL-CIO, andits Local899(John I. Paulding, Inc.),142 NLRB 296.